DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19 recites the limitation “The system of claim 17”, where claim 17 has been cancelled. For examination purposes based on the amendments to claims 13-14 and 18, the limitation will be interpreted as “The system of claim 21”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-4, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias et al. WO 2018/215165 A1 published 29 Nov. 2018 and filed 24 May. 2017 as translated by EPO (hereafter Mattias) and further in view of Jason Wynn “ELIMINATING GRAY WATER – IDEAS FROM BURNING MAN” Gone with the Wynns published 5 Sep. 2015 and accessed at <https://www.gonewiththewynns.com/eliminating-graywater-burning-man> (hereafter Wynn)

Regarding claim 1, Mattias teaches a system (Fig) for disposing of gray water generated on a vehicle (page 4 lines 129-133) comprising:
an inlet (inlet to tank 6) adapted to receive the gray water in the vehicle (page 9 lines 344-347);
a storage basin (6) configured to receive the gray water from the inlet;
a conduit (conduit bringing the water from tank 6 though features 12-14, 4 and 22 to evaporator 2) configured to transport the gray water a distance away from the storage basin (where storage basis 6 and evaporator 2 are two separate elements); and
a vaporizer (2) configured to receive the gray water from the conduit and to discard the gray water in air (5).
Mattias does not teach:
where the vehicle is a recreational vehicle;
a hose configured to reversibly connect to the storage basin and transport the gray water a distance away from the recreational vehicle while the recreational vehicle is stationary;
a vaporizer configured to receive the gray water from the hose
Wynn teaches grey water disposal from a vehicle (first paragraph) where the vehicle is a recreational vehicle (page 2/16 first paragraph) comprising:
a hose configured to reversibly connect to the storage basin and transport the gray water a distance away from the recreational vehicle while the recreational vehicle is stationary (page 3/16, section “If you’re looking to dispose …”);
a vaporizer configured to receive the gray water from the hose (page 3/16, section “If you’re looking to dispose …”, where the vaporizer is sprinkling the water which is transported by the hose).
Wynn teaches where the system allows disposing of grey water from a recreational vehicle (page 2/16 first paragraph; page 3/16, section “If you’re looking to dispose …”).


Regarding claim 2, Matthias in view of Wynn teaches all the limitations of claim 1. Matthias further teaches a sanitizer (12) adapted to sanitize the gray water (page 10 lines 374-382).

Regarding claim 3, Matthias in view of Wynn teaches all the limitations of claim 1. Matthias further teaches a filter (9) adapted to filter the water (page 9 lines 352-357).

Regarding claim 4, Matthias in view of Wynn teaches all the limitations of claim 2. Matthias further teaches wherein the sanitizer is a heater (page 10 lines 374-382).

Regarding claim 6, Matthias in view of Wynn teaches all the limitations of claim 1. Matthias further teaches a feed pump (13) configured to pump gray water into the hose (page 9 lines 358-361).



Regarding claim 11, Matthias in view of Wynn teaches all the limitations of claim 1. Matthias further teaches a fan (15) to blow the gray water away from the vaporizer.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matthias in view of Wynn as applied to claim 2 above, and further in view of “Cavitation” Wikipedia published 13 Nov. 2016 accessed at <https://en.wikipedia.org/w/index.php?title=Cavitation&oldid=749196924> (hereafter Cavitation). 

Regarding claim 5, Matthias in view of Wynn teaches all the limitations of claim 2. Matthias further teaches a sanitizer (12) followed by a pump (13).
Matthias does not teach a degasser which follows the sanitizer.
Cavitation teaches a degasser for the pump in order to prevent cavitation (“Cavitation solutions” of page 7/13: “Vent gases off the pump casing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matthias (Fig 1) by incorporating the degasser of Cavitation in order to prevent cavitation (“Cavitation .


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias in view of Wynn as applied to claim 6 above, and further in view of “Pumping Trap Installation and Maintenance” Armstrong published 2012 (hereafter Armstrong).

Regarding claim 7, Matthias in view of Wynn teaches all the limitations of claim 6. Matthias further teaches a pump (13).
Matthias does not teach a pressurization chamber, wherein a portion of the gray water is heated to create a pressurized portion of the gray water; a valve system configured to allow the pressurized portion to push the remaining gray water through the system.
Armstrong a pressurization chamber (trap of the pumping trap), wherein a portion of the gray water is heated to create a pressurized portion of the gray water (steam of “Pumping Trap Operation” step 4); a valve system (valve of “Pumping Trap Operation”) configured to allow the pressurized portion to push the remaining gray water through the system in order to allow pressurized gas to power the pump (“Pumping Trap Operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Matthias (13) by 

Regarding claim 8, Matthias in view of Wynn and Armstrong teaches all the limitations of claim 7. Matthias further teaches wherein the portion of gray water is heated in two stages (first stage: heater 12 between outlet 10 and pump 13; second stage: heater 12 between condenser 4 and temperature sensor 22).


Claims 21, 13-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias et al. WO 2018/215165 A1 published 29 Nov. 2018 and filed 24 May. 2017 as translated by EPO (hereafter Mattias) and further in view of Jason Wynn “ELIMINATING GRAY WATER – IDEAS FROM BURNING MAN” Gone with the Wynns published 5 Sep. 2015 and accessed at <https://www.gonewiththewynns.com/eliminating-graywater-burning-man> (hereafter Wynn) and Armbruster US 4,217,764 (hereafter Armbruster).

Regarding claim 21, Mattias teaches a system (Fig) for disposing of gray water generated on a vehicle (page 4 lines 129-133) comprising:
an inlet (inlet to tank 6) adapted to receive the gray water (page 9 lines 344-347);
a pump (13) configured to transport the gray water to an evaporator of the vehicle;
a vaporizer (2) configured to receive the gray water and to discard the gray water into air (5); and
wherein the vaporizer is configured to operate while the recreational vehicle is in motion (Mattias does not state the conditions under which the vaporizer is operated, however one of ordinary skill would recognize the where the system is onboard the rail vehicle see page 1 lines 11-12 and the system is operated while the air conditioning is running see page 10 lines 406-415 that the system is configured to operate while the vehicle is in motion; see MPEP §2114, §2115, §2173.05(g)).
Mattias does not teach: 
where the vehicle is a recreational vehicle 
a pump configured to transport the gray water to a roof
Wynn teaches grey water disposal from a vehicle (first paragraph) where the vehicle is a recreational vehicle (page 2/16 first paragraph). Wynn teaches where the system allows disposing of grey water from a recreational vehicle (page 2/16 first paragraph; page 3/16, section “If you’re looking to dispose …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matthias (Fig 1) by incorporating the vehicle being a recreational vehicle in order to allow disposing of grey water from a recreational vehicle (page 2/16 first paragraph; page 3/16, section “If you’re looking to dispose …”).
Armbruster teaches a vehicle which is a recreational vehicle and has an evaporator unit on the roof (col 2 lines 40-60).


Regarding claim 13, Matthias in view of Wynn and Armbruster teaches all the limitations of claim 21. Matthias further teaches a sanitizer (12) adapted to sanitize the gray water (page 10 lines 374-382).

Regarding claim 14, Matthias in view of Wynn and Armbruster teaches all the limitations of claim 21. Matthias further teaches wherein the vaporizer comprises a misting nozzle (nozzle shown in vaporizer 2 in Fig 1).

Regarding claim 22, Matthias in view of Wynn and Armbruster teaches all the limitations of claim 21. Matthias further teaches a filter (9) adapted to filter the water (page 9 lines 352-357).


18 is rejected under 35 U.S.C. 103 as being unpatentable over Matthias in view of Wynn and Armbruster as applied to claim 21 above, and further in view of Cowan US 5,569,998 (hereafter Cowan). 

Regarding claim 18, Matthias in view of Wynn and Armbruster teaches all the limitations of claim 21. Matthias further teaches a pump (13).
Matthias does not teach wherein the pump is powered by a battery, which battery is charged by a solar panel.
Cowan teaches a water system wherein the pump (19) is powered by a battery (15), which battery is charged by a solar panel (10) in order to power the pump with solar power (col 2 lines 10-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matthias (Fig 1) by incorporating the battery (15) and solar panel (10) of Cowan in order to power the pump with solar power (col 2 lines 10-32).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias in view of Wynn and Armbruster as applied to claim 21 above, and further in view of “Pumping Trap Installation and Maintenance” Armstrong published 2012 (hereafter Armstrong).


Matthias does not teach a pressurization chamber, wherein a portion of the gray water is heated to create a pressurized portion of the gray water; a valve system configured to allow the pressurized portion to push the remaining gray water through the system.
Armstrong a pressurization chamber (trap of the pumping trap), wherein a portion of the gray water is heated to create a pressurized portion of the gray water (steam of “Pumping Trap Operation” step 4); a valve system (valve of “Pumping Trap Operation”) configured to allow the pressurized portion to push the remaining gray water through the system in order to allow pressurized gas to power the pump (“Pumping Trap Operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Matthias (13) by incorporating the pumping trap of Armstrong in order to allow pressurized gas to power the pump (“Pumping Trap Operation”).

Regarding claim 20, Matthias in view of Wynn, Armstrong, and Armbruster teaches all the limitations of claim 19. Matthias further teaches wherein the portion of gray water is heated in two stages (first stage: heater 12 between outlet 10 and pump 13; second stage: heater 12 between condenser 4 and temperature sensor 22).


Response to Arguments
The following is a response to Applicant’s arguments filed 25 Feb. 2021:

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. 

Applicant argues that the objections to the specification are overcome by amendment.
Examiner agrees and the objections are withdrawn. 

Applicant argues that amended claims 1 and 21 are not anticipated by Matthias.
Examiner agrees and the 102 rejections are withdrawn. However the claims are unpatentable over Matthias in view of Wynn and Armbruster.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/STEPHEN HOBSON/Examiner, Art Unit 1776